Citation Nr: 1144149	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder, to include asthma and COPD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1963 to May 1963. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's request to reopen his claim for service connection for a lung disorder. 

In his November 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO, which he later clarified as a videoconference hearing (see the Veteran's December 2008 statement).  Such a hearing was scheduled for December 2009, and the Veteran was so notified in October 2009.  In December 2009, the Veteran reported that he would not be able to attend the hearing due to his asthma.  The Board ruled that he had shown good cause for his failure to appear for his hearing, and the Veteran was rescheduled for a new hearing to be conducted.  In March 2010, the Veteran's representative reported that he was again unable to attend his hearing because he was "at the emergency room to be admitted."  In June 2010, the Board granted the Veteran a remand of his claim for the opportunity to provide a new hearing.  Such a hearing was scheduled for July 2010, and the Veteran was so notified in June 2010.  However, the Veteran again failed to appear for his hearing and has not offered any explanation for his absence.  Furthermore, the Veteran's representative submitted a statement in July 2010 after a conversation with the Veteran which indicated that the Veteran wished to withdraw his request for a hearing.  As such, the Board will proceed with adjudication of the Veteran's appeal.  38 C.F.R. § 20.704(d) (2011).

This case previously reached the Board in November 2010.  At that time, the current claim for service connection for a lung disorder was reopened and remanded for further development.  The case has now been returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  The Veteran currently experiences a lung disorder.

2.  The Veteran's current lung disorder has not been shown to clearly and unmistakably have pre-existed his service.  

3.  There is no competent or credible evidence of a connection between the Veteran's current lung disorder and his military service.  


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in October 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for a lung disorder; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the February 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, a VA medical examination regarding the nature and etiology of his current lung disorders, and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements, and a lay statement from his brother.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Compliance with Prior Board Remands

The Board is also satisfied as to substantial compliance with the prior remand directives of September 2009 and May 2010.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands).

First, the Board remanded the Veteran's claim in June 2010 for the AOJ to provide the Veteran with another opportunity to present evidence at a Board hearing.  However, as noted previously, the Veteran withdrew his request for a hearing through his representative in July 2010; such that there is no further duty to provide such a hearing to the Veteran.

Second, in the November 2010 remand, the Board directed the AOJ to obtain relevant treatment records from pre-service treatment of the Veteran at Ft. Meade.  See the Veteran's brother's December 2009 statement.  The Board observes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In this case, the AOJ contacted the appropriate records custodian, which indicated that no relevant pre-service treatment records were available in May 2011.  In May 2011, the AOJ notified the Veteran of the inability to obtain any such records and the Veteran has not submitted any relevant records in response.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board concludes that further efforts in this regard would be futile, and this directive has been substantially complied with.  38 C.F.R. § 3.159(c).  

Third, in the November 2010 remand the Board directed the AOJ to obtain the Veteran's complete VA medical treatment records, as well as any other relevant records identified by the Veteran.  These records have been obtained.  

Fourth, the Board requested that the AOJ obtain a VA examination and opinion that provided a thorough review of the Veteran's lung disorders and any relationship to service, either by direct service connection or as a preexisting disorder that was aggravated by the Veteran's military service.  In addition to the duty to ensure substantial compliance with a remand, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, VA must also ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this case, the AOJ provided the Veteran with a VA medical examination in March 2011.  The March 2011 examiner provided a thorough review of the relevant history and fully addressed the relationship of any of the Veteran's current lung disorders to his military service, such that the information of record is adequate to resolve the Veteran's claim.  Therefore, the VA medical examination provided both the opinion required by the Board's remand, and also satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes.  

Finally, the AOJ was to readjudicate the Veteran's service connection claim, which was accomplished through the July 2011 SSOC.  The Board is therefore satisfied as to substantial compliance with the prior remand directives, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Lung Disorder

The Veteran has claimed that he experiences a lung disorder due to his military service.  Specifically, he has indicated that his in-service pneumonia either aggravated a pre-existing disorder or caused him to develop his current lung disorder.  See the Veteran's August 2007 claim, and December 2008 statement from his representative (VA Form 646); see also the Veteran's brother's December 2009 statement.  

The Board notes that the Veteran has asserted that he experienced a pre-existing lung disorder which was aggravated by his military service.  See the Veteran's August 2007 claim, December 2008 VA Form 646, and the Veteran's brother's December 2009 statement.  Regarding the Veteran's asserted history of a pre-service lung disorder every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  A presumption of soundness, like the presumption that 38 U.S.C.A. § 1111 affords wartime Veterans, also applies to peacetime Veterans.  See 38 U.S.C.A. § 1132.  The lower standard of rebuttal of the presumption of soundness that 38 U.S.C.A. § 1132 affords peacetime Veterans is abrogated by 38 U.S.C.A. § 1137, which provides, in pertinent part, "notwithstanding the provisions of section [] 1132..., the provisions of section [] 1111... shall be applicable in the case of any [V]eteran who serviced in the active... military... service after December 31, 1946."  38 U.S.C.A. § 1137.  The Veteran had such service, and is therefore entitled to the presumption of soundness. 

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. at 470 (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service).  If a condition is not noted at the time of entry into service, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In this regard, the Veteran's enlistment examination of February 1963 indicated that his lungs and chest were normal, although his medical history noted a history of hay fever in the summer and fall.  Subsequently, the Veteran was diagnosed with sinusitis which had existed prior to service and viral pneumonia.  He was found to be unqualified for worldwide service and medically discharged.  

In this regard, the Veteran's lungs were normal at his enlistment examination, such that no lung condition was noted at the time.  The Veteran's current treatment is for COPD (chronic obstructive pulmonary disease) and asthma.  The Federal Circuit Court has held that a claim based on a new disorder, constitutes a new claim.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996); see also Boggs v. Peake, 520 F.3d 1330, 1334 (2008).  As such, no mention of asthma or COPD is made at the time of the Veteran's enlistment into service, nor during his treatment, nor has any subsequent qualified medical examiner indicated that such a disorder pre-existed the Veteran's service.  Furthermore, the March 2011 examiner concluded that the Veteran's current COPD and asthma did not likely exist prior to the Veteran's service.  In fact the examiner specifically indicated that, although the Veteran apparently entered service with chronic allergies, with no evidence of COPD or asthma at that time or after service.  Finally, the Veteran's STRs do not indicate that the Veteran had a pre-service history of COPD and asthma.  As such the evidence does not clearly and unmistakable show pre-service COPD or asthma.  Therefore, there is simply insufficient evidence to support a diagnosis of pre-service COPD or asthma and the Veteran's claim for a lung disorder must be treated as one for direct service connection.  

The first requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  In this regard, the Veteran's VA medical treatment records indicate that he has had ongoing treatment for COPD and asthma from December 1998.  Therefore, the Veteran clearly exhibits current lung disorders that may be considered for service connection.  

The Veteran was treated for pneumonia during his military service.  As such, the Board concludes that the Veteran clearly experienced a relevant disease and treatment during his military service.  Shedden, 381 F.3d at 1167.  

Regarding evidence of a chronic disorder during service, or continuity of symptomatology of such a disorder after service, the Veteran has never described any relevant in-service or post-service symptoms, or of treatment of COPD during the period after his service to the December 1998 diagnosis.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran was not diagnosed with COPD or asthma during his service, this is especially telling given the Veteran's extensive treatment for sinusitis and pneumonia during his service.  In this regard, the appellant's STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  As such, there is no competent evidence of a diagnosis of COPD or asthma during or shortly after the Veteran's service.

In fact, the first evidence of COPD and asthma after the Veteran's service is the December 1998 diagnosis.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, there is simply no evidence of any symptoms of or treatment for COPD or asthma from the time of his service until the December 1998 diagnosis.  Therefore, there is no evidence to show either chronic COPD or asthma during the Veteran's military service, or continuity of symptomatology of such a disorder dating from the time of his service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

However, the Board acknowledges that there is evidence of an in-service relevant incurring incident.  See Shedden, 381 F.3d at 1167.  However, there is no competent evidence of a connection between the Veteran's military service and his current COPD and asthma.  Id.

In fact, the medical evidence of record weighs against such a conclusion.  The Veteran was provided with a VA medical examination in March 2011.  At that time, the examiner indicated that the Veteran apparently had a history of chronic allergies prior to his military service.  Subsequently, there was an extensive period of development of the current COPD and asthma disorders diagnosed in December 1998.  The examiner noted that the Veteran's history as a smoker likely contributed to his eventual respiratory problems.  The examiner concluded that the development of severe COPD and asthma seemed to be "independent disease processes" separate from the in-service sinusitis and pneumonia.  The examiner indicated that it would be speculative as to whether either of these conditions predisposed the Veteran to develop his latter COPD and pneumonia (i.e., this was not able to be determined by current medical knowledge).  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual answer cannot be selected from multiple potential causes).  However, the examiner concluded that the Veteran's substantially documented history of smoking (see the November 1963 STRs, and February 2006 VA medical treatment record) provided the most likely etiology of the Veteran's current COPD and asthma disorders.  

This opinion was provided by a qualified medical examiner, is directly supported by the evidence of record, and provides probative evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007 (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

Finally, the Board notes that the Veteran and his representative have asserted that the Veteran's COPD and asthma is due to his military service.  Although the Board does not doubt the Veteran's belief that his current COPD and asthma are related to or aggravated by his military service, the Veteran and his representative were simply not competent to show a relationship between any in-service disorder and COPD and asthma without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and the COPD and asthma that developed substantially after his service is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.  As the weight of the competent medical evidence of record indicates that the Veteran's current COPD and asthma disorders are not due to his military service, service connection cannot be granted.

Having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for a lung disorder in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for a lung disorder, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for residuals of a lung disorder is denied.


ORDER

Service connection for a lung disorder, to include asthma and COPD is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


